Case 20-10427-RAM Doci18 Filed 02/18/20 Page 1 of 2

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www.fish.uscct
CHAPTER 13 PLAN TN (individ

Original Plan

 

 

Amended Plan (lodicate Ist, 2nd, etc. Amended, if applical

 

 

Modified Plan (Indicate Ist, 2nd, ete. Modified, Pf applicabl

 

2IN'T DEBTOR: CASE NO}: 20-104)

 

 

SSH: Xxx« XX-

 

 
 
 
 

To Debtors: Plans that do not comply with local rules and judicial rulings may not be
and modified plans shall be served upon all creditors and a certificate o
Local Rules 2002-( (CX S). 3015-1 (BV), and 3015-2. Debtor(s)

confirmable. All plans, amended pla
Vice e filed with the Clerk oursuant to
“ee 8 payee monts within 3 30 days of

  

     

iling the chapter 13 petit tion or within 30 days of eriry of the order convert:
Vo Credttors: Your rights may be affected by this plan. You rust file a timely proof of claim in order t
be reduced, modified or eliminated,

‘To All Parties: ‘The plan contains no nonstandard provisions other than those set out in paragraph VIL Debt ‘or(s) roust check one

 

 

 

 

 

 

box on each line listed below in this section to state whether the plan includes any of the follow! ng:
The valuation of a secured claim, set out in Section UL, which may result ina ~ ; . . }
’ [| Included lw) Not included

partial payment or no payment at all to the secured creditor ~~ J
Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set — i ona

; rad F > HONE y vo [| Included Not included
out in Section TI
Nonstandard provisions, set out in Section VI [] Incinded [sa] Not included —

 

 

 

 

i. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTORISY' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. Ln the event the trustee does not retain the full | 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

 

 

 

 

I, $142.00 for months i to 36;
B. DEBTORS) ATTORNEY'S FEE: [| NONE [| PRO BONO
Total Fees: _ 846: 50.00 ae Total Paid: _ _ $500.00 ee Balance Duc: $4150.00
Payable $125.76 /month (Months 1 to 33}

Allowed fees under LR 20165-1(B\(2) are itemized below:
$4509.00 Sate Harbor + $150.00 Cost

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
ny. TREATMENT OF SECURED CLAIMS
A. SECURED CLAIMS: fal NONE

 

 

 

 

tain Liens pursuant fo 11 U.S.C. §1325 (a\(5)] Mortgage(sLien on Real or Person al Property:
VALUATION OF COLLATERAL: [i] NONE

[Re
B
C. LEEN AVOIDANCE i] NONE
DR

SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution forn the Chapter 13 Trustee.

(ig) NONE

 

EH. DURECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee,
("| NONE

CF-31 Gev. 10/3/17) Page | of 2
Case 20-10427-RAM Doci18 Filed 02/18/20 Page 2 of 2

 

 

 

 

  
 

Debtor(s; Armando Vega Case number: 20-10427-RAM _
[ai] The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that ucon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state iaw contract rights.
Name of Creditor Last 4 Diets of Account No. Description of Collateral (Address, Vehicle, etc.)
_ Mr. Cooper 8130 660 E 34th St Hialeah, PL 33013 re County
i.

my, TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. 4

   

A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)_ ATTORNEY'S FEE:
BR INTERNAL REVENUE SERVICE: NONE

 

©. DOMESTIC SUPPORT OBLIGATION(): [8] NONE
D. OTHER: |g] NONE

  
  

Vv. TREATMENT OF UNSECURED NONPRIORITY CREDITO

  

 

bong
oe

fmonth (Months — |

 

/month (Months 34 to 36 }

 

stee upon review of filed claims after bar date.

 

B. [[] lf checked, the Debtor(s) will amend/modify to pay [00% to all allowed unsecured nonpriority claims.
©. SEPARATELY CLASSIF | NONE
*Debtor{s) certify the separate classification(s) of the claini’s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 1f U.S.C. § 1322.
VEL LXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.
NONE
VL INCOME TAX RETURNS AND REFUNDS: [7] NONE

LED:

 

“i!

  

 

I

l#| The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521) 1-4 on an
annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
‘Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall
provide the trustee (but not file with the Court) with verification of their disposable income if their gross household income
increases by more than 3% over the previous year’s incorne. [Miami Cases |

VHL NON-STANDARD PLAN PROVISIONS [ig] NONE

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION,

I declare that the f

 

egoing chapter 13 plan is truc and correct under penalty of perjury.

 

 

Debtor Joint Debtor
Armando Vega Date Date
/s/ Desiree Calas-Johnson, Esq. February 18, 2020
Attorney with permission to sigan on Date
Debtor(s) behalf
By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and

order of the provisions in this Chapter 13 plan are identical te those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIEL.

LP-3 i Gev. 10/3/17) Page 2 of 2
